Title: From George Washington to Timothy Pickering, 9 June 1796
From: Washington, George
To: Pickering, Timothy


        
          Sir,
          Philadelphia 9th June 1796
        
        The Instructions for Mr King, herewith returned, appear to me to be proper. To them, however, I think might be added a desire that he should attempt to remove any doubts which may arise in the construction of the [ ] article relative to our Trade ⟨with⟩ the East Indies; and to get relieved if it be practicable from the restrictions on our Vessels going from thence with their Cargoes to China.
        I shall not impede the forwarding the other Instructions to the Accou[n]tant, for the British Spoliations—as they are now drawn. At the sametime I cannot forbear observing that I think £500 St⟨erling⟩ would have been ample compensation for such a character.
        1st Because no such Officer was conceiv⟨ed n⟩ecessary by the

Ne⟨goc⟩iators of the Treaty; nor provided for in the estimate to Congress.
        2d Because among other inducements to the appointment of Mr Gore—his supposed knowledge of Commerce was one (a legal & Commercial character being deemed necessary for the purposes of the Commission)—Why then it may be asked, seek for the latter character in an Accountant of new creation uncontemplated by the Treaty? and this question more than probable will be accompanied with the charge of favouritism to the wishes of the person designated and his friends—and—
        4th Because our Secretaries of Legation are not allowed half what is proposed to be given as compensation to this Accountant.
        
          Go: Washington
        
      